Citation Nr: 1300249	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  04-34 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for multiple myeloma.  

2.  Entitlement to a rating in excess of 10 percent for loss of sensation of the left side of the face, as a residual of multiple myeloma.  

3.  Entitlement to a rating in excess of 10 percent for loss of the left mandibular ramus, as a residual of multiple myeloma.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and daughter

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in June 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board has remanded this matter for additional development on several prior occasions, and, most recently, the Board in  September 2012 returned the case to the VA's Appeals Management Center (AMC) to permit the AMC to consider certain additional evidence not previously considered by VA.  Following the AMC's completion of the actions requested, the case has been returned to the Board for further review.  

Notice is taken that the RO by rating action in May 2011 granted entitlement of the Veteran to a total disability rating for compensation for individual unemployability (TDIU) from November 2007 to April 2009 and from September 1, 2009.  In light of the RO's action, no further discussion is herein undertaken as to the Veteran's TDIU entitlement.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected multiple myeloma has been in remission for some time and is associated with normal hemologlobin levels on testing.  

2.  The Veteran's service-connected loss of sensation of the left side of the face, as a residual of multiple myeloma, is manifested by subjective complaints of pain, numbness, and chewing difficulties, but is clinically shown to result in not more than moderate incomplete paralysis of the fifth cranial nerve affecting only the left side of the face.  

3.  The Veteran's service-connected loss of the left mandibular ramus, as a residual of multiple myeloma, is manifested by loss of not more than one-half of the ramus, with only unilateral involvement and not encompassing any loss of continuity.  

4.  The schedular criteria are adequate for the evaluation of each of the disabilities in question and the schedular ratings assigned therefor adequately compensate the Veteran for the level of impairment shown.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 30 percent for multiple myeloma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 4.117a, Diagnostic Code 5012-7700 (2012).

2.  The criteria for the assignment of a rating in excess of 10 percent for loss of sensation of the left side of the face, as a residual of multiple myeloma, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8207 (2012).

3.  The criteria for the assignment of a rating in excess of 10 percent for loss of the left mandibular ramus, as a residual of multiple myeloma, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.150, Diagnostic Code 9907 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Remand Compliance 

As indicated above, this matter was previously remanded by the Board in April 2007, June 2008, December 2008, January 2012, and September 2012 in order to accomplish certain development.  All of the actions previously sought by the Board through its prior development request as to the matters herein addressed on their merits now appear to have been completed as directed, and it is of note that neither the Veteran, nor his representative, contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of January 2003 and March 2006 letters from the RO to the Veteran, addressing the various claims advanced.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini, supra.  Here, full VCAA notice occurred subsequent to RO's initial adjudicatory action in June 2002, in contravention of Pelegrini.  However, any error as to the substance or timing of the notice provided was cured by the issuance of complete notice, followed by readjudication of the claims at issue through a supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a supplemental statement of the case to cure timing of a notification defect).  In light of the foregoing, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran. 

VA has also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The record includes the Veteran's service treatment records, in addition to a various medical examination and treatment reports compiled by VA and non-VA sources during postservice years.  Also, the Veteran has not made the RO, AMC, or Board aware of any additional evidence that needs to be obtained in order to decide fairly the claims herein addressed on their merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

The record indicates that VA has afforded the Veteran multiple VA medical examinations in order to ascertain the nature and severity of the disabilities in question.  The reports from these examinations, and the record as a whole, are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issues presented.  As such, further development action relative to the disabilities herein at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations. 

Legal Authority Governing Claims for Increase

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

In this instance, service connection for multiple myeloma with involvement of the left mandibular ramus and parietal skull was granted by RO action in June 1976.  At that time, a 30 percent rating was assigned under DC 7799-7703-7700 from April 1976.  

In January 2001, the Veteran filed a claim for increase for his multiple myeloma and by its rating decision of June 2002 the RO noted that his claim for increase had been abandoned and it assigned a 0 percent rating for multiple myeloma as of January 19, 2001.  Subsequently, the RO determined by means of its rating decision of March 2009 that its June 2002 action was clearly and unmistakably erroneous and it reinstituted the previously assigned 30 percent rating that had remained in effect since April 1976.  By that decision, the primary manifestation of the Veteran's multiple myeloma was indicated to be pernicious anemia.  

By its rating action in March 2003, the RO assigned separate, 10 percent ratings for a loss of sensation of the left side of the face, as a residual of multiple myeloma, under DC 8207, effective from July 2001, and for a loss of the left mandibular ramus, as a residual of multiple myeloma, under DC 9907, effective from July 2001.  Further rating action in July 2004 modified the effective date of each of each of the aforementioned separate, compensable ratings to that of January 19, 2001.  

On the basis of the foregoing, the issues presented are whether, in connection with the Veteran's January 2001 claim, a rating in excess of 30 percent is warranted for multiple myeloma and whether ratings in excess of 10 percent are for assignment for a loss of sensation of the face and the loss of the mandibular ramus from January 2001.  

Malignant new growths of bone are evaluated under DC 5012.  A 100 percent rating is provided for one year following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, at which point, if there has been no local recurrence or metastases, the rating will be made on residuals under the provisions of 38 C.F.R. § 4.71a.  

Under DC 7700 for megaloblastic and hypochromic-microcytic anemia, such as iron-deficiency and pernicious anemia, a 30 percent rating is assigned if the hemoglobin level is 8 gm/100 ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  If the hemoglobin level is 7 gm/100 ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute), or syncope (3 episodes in the last 6 months), a 70 percent rating will be assigned.  A 100 percent rating is available if the hemoglobin level is 5 gm/100 ml or less, with findings such as high output congestive heart failure or dyspnea at rest.  Complications such as dementia or peripheral neuropathy are to be rated separately.  

Under DC 8207, paralysis of the seventh (facial) cranial nerve is evaluated.  See 38 C.F.R. § 4.124a.  Under DC 8207, a 10 percent evaluation is assigned for moderate 
incomplete paralysis; a 20 percent evaluation is assigned for severe incomplete paralysis; and a 30 percent evaluation is assigned for complete paralysis of the seventh cranial nerve.  Id.  When evaluating cranial nerve impairment under DC 8207, the degree of paralysis is dependent upon the relative loss of innervation of facial muscles.  See id., Note.  

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, and when there is bilateral involvement, the VA adjudicator should combine the ratings for the peripheral nerves, with application of the bilateral factor. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate incomplete paralysis.  38 C.F.R. § 4.123 (2012).  Peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2012).  The use of terminology such as "mild," "moderate," and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2012).

Loss of less than one-half of the substance of the ramus, not involving loss of continuity, is evaluated under DC 9907.  For unilateral involvement, a 10 percent rating is for assignment; bilateral involvement warrants a 20 percent rating.  

Analysis

In his written statements of record and in his and daughter's oral testimony in December 2006, the Veteran alleged that higher ratings were for assignment for his multiple myeloma and its residual effects.  Specific reference was made to numbness involving the left side of his face, which adversely affected his ability to chew food on the left side of his mouth.  Pain was noted in the jaw area and he claimed that no bone marrow was present, only hollow bone.  

A Physical Evaluation Board examination was conducted in November 1980 which yielded a pertinent diagnosis of multiple myeloma with involvement of the left mandibular ramus and right parietal skull.  The service department inexplicably assigned 20 percent evaluations under DCs 8624 and 8626 for tibial and femoral nerve involvement, as well as a 10 percent evaluation under DC 8623 for left side involvement of the deep peroneal nerve.  The rationale for assignment of ratings for nerves affecting the trunk and lower extremities is unknown and incapable of rationale explanation.  

In connection with the Veteran's January 2001 claim(s), the record reflects that he was afforded a VA Agent Orange Registry examination in July 2001.  At that time, the Veteran described the onset of his multiple myeloma in or about 1973 and treatment therefor, with no subsequent recurrence following radiation.  Pertinent examination of the head and face was negative, except for decreased sensory perception on the left side of the face, indicating left facial nerve involvement.  The lower extremities exhibited decreased sensory perception, but that was not attributed to any disability herein at issue and, in fact, service connection has been separately established for peripheral neuropathy of the lower extremities due to service-connected low back disability.  Blood chemistry testing and a complete blood count were noted to be within normal limits.  The pertinent impression was of multiple myeloma, in remission since 1973, with mild left-sided facial paralysis.  

On a VA medical examination in February 2003, the Veteran denied current problems involving his multiple myeloma, except for some slight nerve damage of the left jaw involving numbness.  He denied having headaches, fatigue, or weakness.  No symptoms of organ pathology were noted.  Clinically, there was no swelling of the hands or feet or skin pallor.  His left jaw exhibited no swelling, tenderness to palpation, redness, or heat.  A blood chemistry profile was within normal limits; a complete blood count showed a red blood cell count of 4.5, but was otherwise within normal limits.  X-ray of the mandible disclosed an expanded lesion in the angle of the left mandible measuring 5 by 3.5 centimeters, which appeared to a longstanding lesion.  The diagnosis was of multiple myeloma, in remission.  

Private medical treatment was subsequently received for unrelated disabilities, with notation that the Veteran's  hemoglobin level was within the normal range when tested in March 2004 and January 2006.  The Veteran's medical history involving multiple myeloma was noted.  In a statement, dated in March 2010, a private physician referenced the Veteran's history of multiple myeloma, noting that the loss of the left mandible was the remaining manifestation.  

Further VA medical examinations were conducted in April 2010, with a bone evaluation indicating that the left jaw area showed no gross visible abnormality.  The Veteran was able to open and close his mouth normally and there was no tenderness to palpation.  There was somewhat of a fixed dilated pupil on the left side, but that was of questionable significance in the examiner's opinion.  There was decreased sensorium on the left side of the face from just about in front of the left ear to about the left side of the chin and extending to the side of the mouth.  Some X-ray abnormality of the left mandible was indicated, but it appeared very similar to that shown on prior films.  In the opinion of the examiner, the stability of the disability over a significant period suggested that the process was benign in nature.  The complete blood count revealed a hemoglobin level of 13.2.  The diagnosis was of status post multiple myeloma of the left jaw, treated with radiation therapy in 1973, resulting in pernicious anemia from hypochromic macrocytic anemia.  There was noted to be an irregular appearance of the left mandible and paresthesia along the facial nerve.  

VA neurological examination in April 2010 demonstrated no tissue or bony abnormalities of the left face.  Only subjective paraesthesias were present and the Veteran was able to open and close his mouth, show his teeth, smile, and move his tongue about without difficulty.  No lack of taste was indicated.  The pertinent diagnosis was of abnormal monofilament testing along the left mandibular area.  

Review of the evidence developed fails to indicate that the Veteran's multiple myeloma or related sensory loss of the face or loss of the mandibular ramus warrant schedular evaluations in excess of those already assigned by the RO.  The Veteran indicates that higher ratings are warranted, and he cites the symptoms and manifestations that he has observed or experienced, principally facial numbness, chewing difficulties, and pain.  The Veteran is competent to state what comes to him through his senses, particularly as to what symptoms he is experiencing, their severity, and also their frequency.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His account thereof is credible and probative, but, even so, the criteria for the assignment of higher ratings are not met in any instance.  The Board likewise notes that the Veteran is not competent to provide a medical  diagnosis or etiology, or otherwise conclude that one or more of his facial bones is hollow.  

Pertinent medical data fail to identify any recurrence of the Veteran's multiple myeloma as an active process.  Moreover, blood testing has indicated no abnormal hemoglobin level, such as might warrant the assignment of the next higher rating of 70 percent under DC 7700, and alternate rating criteria fail to provide a basis for any evaluation greater than 30 percent in the absence of a showing of acute agranulocytosis.  See 38 C.F.R. § 4.117, DC 7702.  The involvement of the fifth cranial nerve is wholly sensory in nature with respect to the Veteran's complaint of left facial numbness and there is otherwise no indication of severe incomplete paralysis or complete paralysis of that cranial nerve.  No other nerve is shown to be adversely affected.  Lastly, the loss of the ramus of the left mandible is not greater than one-half of its total substance and there is no indication of bilateral involvement or, for that matter, osteomyelitis, temporomandibular loss, limited motion of the temporomandibular articulation, loss of teeth, or other pertinent abnormality as might warrant a higher evaluation under DC 9907 or any alternate DC.  To that end, the Veteran's allegations of an increased level of severity as to all of the disorders in question are unaccompanied by supporting medical evidence.  A preponderance of the evidence is against the assignment of a higher schedular evaluation for any disability at issue.  

A determination of whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) for any disability in question is required, and this is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step--to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this instance, the Veteran's service-connected multiple myeloma and related sensory loss of the face and loss of the mandibular ramus are clearly accounted for under the applicable DCs and the previously assigned ratings therefor are judged to compensate the Veteran adequately for the level of impairment indicated.  Evidence to the effect that any pertinent DC fails to describe adequately or contemplate the current disability level is lacking, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of any extraschedular rating for the disabilities at issue. 

In all, a preponderance of the evidence is against the Veteran's claims for higher ratings for multiple myeloma, loss of sensation of the left side of the face, and loss of the left mandibular ramus, and as such, denial of the benefits sought through the instant appeal is required.  Hart, supra; see also, e.g., Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 30 percent for multiple myeloma is denied.  

A rating in excess of 10 percent for loss of sensation of the left side of the face, as a residual of multiple myeloma, is denied.  

A rating in excess of 10 percent for loss of the left mandible ramus, as a residual of multiple myeloma, is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


